                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC #:
 NEW YORK CIVIL LIBERTIES UNION,                                   DATE FILED: 3/18/2020
                           Plaintiff,

                    -against-
                                                              1:20-cv-00183-MKV
 ADMINISTRATION FOR CHILDREN AND
                                                                    ORDER
 FAMILIES, OFFICE OF REFUGEE
 RESETTLEMENT, and U.S. DEPARTMENT
 OF HEATLH AND HUMAN SERVICES,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

       It is hereby ORDERED that the Initial Pretrial Conference scheduled to take place on

Thursday, March 26, 2020 is adjourned sine die. It is further ORDERED that the parties shall

file a proposed Case Management Plan in compliance with the Court’s Individual Rules of

Practice in Civil Cases no later than April 7, 2020. Both a model Case Management Plan and the

Court’s Individual Rules are available at https://nysd.uscourts.gov/hon-mary-kay-vyskocil.

SO ORDERED.
                                                    _________________________________
Date: March 18, 2020                                MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
